DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 11 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 22 of U.S. Patent No. 8,599,244. 

Instant application 16/747,755
U.S. Patent No. 8,599,244

Claim 1. An imaging apparatus comprising: an image pickup unit; a cutout image generator which cuts out a specified area in an image picked up by said image pickup unit to generate a cutout image enlarged at a specified magnification; an image display unit which displays one or both of the pickup image taken by said image pickup unit and the cutout image generated by said cutout image generator; a display image controller which controls a method of displaying an image said image display unit displays; an image recorder which records images picked up by said image pickup unit; and an image record operation unit by which a user operates start and end timings for recording images by said image recorder, wherein said display image controller determines and switches, on the basis of operation information of said record operation unit, the method of displaying the image by the image display unit; and a subject recognition unit which detects a particular subject from an image 
Claim 22. An imaging apparatus according to claim 1, wherein when the subject recognition unit detects a new subject in an area other than the cutout area that the cutout image generator performed a cutout of an image, the display image controller controls so as to switch display methods of an image displayed by the image display unit.

Claim 7. The imaging apparatus according to claim 6, wherein the cutout area is settable with a touch panel.
Claim 11. A method of operating an imaging apparatus comprising: picking up and obtaining a pickup image; displaying, on an image display of the imaging apparatus the pickup image or a cutout image, including displaying part of an area cut out of the pickup image with magnification as the cutout image; switching display on the image display from the pickup image to the cutout image in response to receiving a user instruction; wherein, upon recognizing that a first subject newly comes into a field angle of the pickup image while the image display displays the cutout image including a second subject in response to the user instruction, displaying on the image display the pickup image including the first subject instead of the cutout image.
Claim 1. An imaging apparatus comprising: an image pickup unit; a cutout image generator which cuts out a specified area in an image picked up by said image pickup unit to generate a cutout image enlarged at a specified magnification; an image display unit which displays one or both of the pickup image taken by said image pickup unit and the cutout image generated by said cutout image generator; a display image controller which controls a method of displaying an image said image display unit displays; an image recorder which records images picked up by said image pickup unit; and an image record operation unit by which a user operates start and end timings for recording images by said image recorder, wherein said display image controller determines and switches, on the basis of operation information of said record operation unit, the method of 
Claim 22. An imaging apparatus according to claim 1, wherein when the subject recognition unit detects a new subject in an area other than the cutout area that the cutout image generator performed a cutout of an image, the display image controller controls so as to 

Claim 7. The imaging apparatus according to claim 6, wherein the cutout area is settable with a touch panel.



Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 8,599,244 in view of Maruya (US 2005/0057653).

Regarding claim 2, claims 1 and 22 of U.S. Patent No. 8,599,244 discloses the imaging apparatus according to the claim 1.
Claims 1 and 22 of U.S. Patent No. 8,599,244 fails to teach that both the first subject and the second subject are persons.
However, Maruya teaches that both the first subject and the second subject are persons (Maruya: see fig. 5, and pars. [0029], [0032], noted that the movable object and the next movable object to be detected are persons based on the image input continuously at step ST1).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Maruya with U.S. Patent No. 8,599,244 to include that both the first subject and the second subject are persons
One would have been motivated to perform detecting person entering the environment. 


Method claim 12 is rejected based on similar subject matter as previously discussed in claim 2. 

Claims 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 8,599,244 in view of Smith (US 6,757,008).

Regarding claim 4, claims 1 and 22 of U.S. Patent No. 8,599,244 discloses the imaging apparatus according to the claim 1.
Claims 1 and 22 of U.S. Patent No. 8,599,244 does not disclose that the operation input interface is a button.
On the other hand, Smith teaches that the operation input interface is a button (Smith: see col. 11, lines 4-14, in which the operation interface 104 is a push-button array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the U.S. Patent No. 8,599,244 to include a button. 
One would have been motivated to make easier for the user to manipulate the image data. 

Method claim 14 is rejected based on similar subject matter as previously discussed in claim 4. 

Claims 5 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of U.S. Patent No. 8,599,244 in view of Voorhees (US 2008/0117313).

Regarding claim 5, claims 1 and 22 of U.S. Patent No. 8,599,244 discloses the imaging apparatus according to the claim 1.
Claims 1 and 22 of U.S. Patent No. 8,599,244 fails to teach that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
However, Voorhees teaches that the imaging apparatus is configured to allow a user to change the magnification of the cutout image (Voorhees: see par. [0010], wherein the user can further manipulate or alter each area of focus such as changing magnification levels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Voorhees with the U.S. Patent No. 8,599,244 to include that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
One would have been motivated to magnify the image as desired by user. 

Method claim 15 is rejected based on similar subject matter as previously discussed in claim 5. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Shiota et al. (“Shiota”, US 2003/0202102).

Regarding claim 1, Maruya discloses an imaging apparatus comprising: 
an imager configured to perform image pickup and obtain a pickup image (Maruya: see figs. 1, 9 and pars. [0029], [0084], wherein a surveillance camera units 10 performs image pickup and obtains a pickup image); 
an image display configured to display the pickup image (Maruya: see figs. 1, 9 and par. [0030], in which a display means 52 displays the pickup image); 
a processor configured to control the image display to display the pickup image or a cutout image, wherein the cutout image is generated for displaying a part of an area cut out of the pickup image with magnification (Maruya: see figs. 10A-10D, and pars. [0086], [0091], noted that a processor controls the display means 52 to display a suspicious person, wherein the suspicious person is generated for displaying a part of an area cut out of the pickup image with magnification); 
(Maruya: see figs. 9, 10A-10D and pars. [0084], [0087], in which a tracking target designating means 55 allows a surveyor to switch an image displayed on the display means 52 from the pickup image to the suspicious person).
Maruya does not explicitly disclose, if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the cutout image including a second subject in response to a user instruction via the operation input interface, the processor is configured to control the image display to display the pickup image including the first subject instead of the cutout image.
However, Shiota teaches, if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the cutout image including a second subject in response to a user instruction via the operation input interface, the processor is configured to control the image display to display the pickup image including the first subject instead of the cutout image (Shiota: see pars. [0124]-[0125], since a detection color of a child’s clothes was specified, a camera control section 10 switches a view field of camera back to a view field for a normal monitoring operation to perform the next detection color of a child’s clothes with the next child coming to the view field of camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shiota with the system/method of primary reference to include, if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the cutout image including a second subject in response to a user instruction via the operation input 
One would have been motivated to obtain new image data when the analysis of previous operation is finished. 

Regarding claim 2, Maruya in the combination with Shiota discloses the imaging apparatus according to the claim 1, wherein both the first subject and the second subject are persons (Maruya: see fig. 5, and pars. [0029], [0032], noted that the movable object and the next movable object to be detected are persons based on the image input continuously at step ST1).

Method claims 11-12 are drawn to the method of using the corresponding apparatus claimed in claims 1-2.  Therefore method claims 11-12 correspond to apparatus claims 1-2 and is rejected for the same reasons of obviousness as used above.

Claims 3-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Shiota et al. (“Shiota”, US 2003/0202102) and further in view of Smith (US 6,757,008).

Regarding claim 3, Maruya in the combination with Shiota discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Shiota does not explicitly disclose that the operation input interface is a touch panel.
(Smith: see the abstract and col. 11, lines 4-14, wherein the operation interface 104 is a touch panel).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include the touch panel. 
One would have been motivated to make easier for the user to manipulate the image data. 

Regarding claim 4, Maruya in the combination with Shiota discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Shiota does not explicitly disclose that the operation input interface is a button.
On the other hand, Smith teaches that the operation input interface is a button (Smith: see col. 11, lines 4-14, in which the operation interface 104 is a push-button array).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include a button. 
One would have been motivated to make easier for the user to manipulate the image data. 

Method claims 13 and 14 are drawn to the method of using the corresponding apparatus claimed in claims 3 and 4.  Therefore method claims 13 and 14 correspond to apparatus claims 3-4 and are rejected for the same reasons of obviousness as used above.


Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Shiota et al. (“Shiota”, US 2003/0202102) and further in view of Voorhees (US 2008/0117313).

Regarding claim 5, Maruya in the combination with Shiota discloses the imaging apparatus according to the claim 1.
Maruya in the combination with Shiota does not disclose that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
However, Voorhees teaches that the imaging apparatus is configured to allow a user to change the magnification of the cutout image (Voorhees: see par. [0010], wherein the user can further manipulate or alter each area of focus such as changing magnification levels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Voorhees with the system/method of primary references to include that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
One would have been motivated to magnify the image as desired by user. 

Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 5.  Therefore method claim 15 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used above.

Claims 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Ahiska (US 2005/0007453) and further in view of Shiota et al. (“Shiota”, US 2003/0202102).

Regarding claim 6, Maruya discloses an imaging apparatus comprising: 
an imager configured to perform image pickup and obtain a pickup image (Maruya: see figs. 1, 9 and pars. [0029], [0084], wherein a surveillance camera units 10 performs image pickup and obtains a pickup image); 
an image display configured to display the pickup image (Maruya: see figs. 1, 9 and par. [0030], in which a display means 52 displays the pickup image); 
a processor configured to control the image display to display the pickup image or a cutout image, wherein the cutout image is generated for displaying a part of an area cut out of the pickup image with magnification (Maruya: see figs. 10A-10D, and pars. [0086], [0091], noted that a processor controls the display means 52 to display a suspicious person, wherein the suspicious person is generated for displaying a part of an area cut out of the pickup image with magnification); 
an operation input interface configured to allow a user to switch an image displayed on the image display from the pickup image to the cutout image (Maruya: see figs. 9, 10A-10D and pars. [0084], [0087], in which a tracking target designating means 55 allows a surveyor to switch an image displayed on the display means 52 from the pickup image to the suspicious person); 
Maruya does not disclose that a processor configured to control the image display to display a super imaged image of the pickup image and a cut out image and an operation input 
However, Ahiska teaches that a processor configured to control the image display to display a super imposed image of the pickup image and a cut out image; an operation input interface configured to allow a user to switch an image displayed on the image display from the pickup image to the superimposed image (Ahiska: see fig. 2 and pars. [0007], [0015], [0018], in which a superimposed view 3 and an underlying view 2 are displayed; display of base station allows an operator to perform displaying view from camera to composite images including superimposed image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Ahiska with the system/method of primary reference to include displaying a super imposed image and a cut out image.
One would have been motivated to make easier for the operator to monitor what happening in the observation area. 
Maruya in the combination with Ahiska does not disclose that, if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the superimposed image of the pickup image and the cutout image including a second subject in response to a user instruction via the operation input interface, the processor is configured to control the image display to display the pickup image including the first subject instead of the superimposed image.
However, Shiota teaches if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the superimposed image of the (Shiota: see pars. [0124]-[0125], since a detection color of a child’s clothes was specified, a camera control section 10 switches a view field of camera back to a view field for a normal monitoring operation to perform the next detection color of a child’s clothes with the next child coming to the view field of camera).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Shiota with the system/method of primary references to include, if the processor recognizes that a first subject newly comes into a field angle of the pickup image while the image display displays the superimposed image of the pickup image and the cutout image including a second subject in response to a user instruction via the operation input interface, the processor is configured to control the image display to display the pickup image including the first subject instead of the superimposed image.
One would have been motivated to obtain new image data when the analysis of previous operation is finished. 

Regarding claim 7, Maruya in the combination with Ahiska and Shiota discloses the imaging apparatus according to the claim 6, wherein both the first subject and the second subject are person (Maruya: see fig. 5, and pars. [0029], [0032], noted that the movable object and the next movable object to be detected are persons based on the image input continuously at step ST1)
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Ahiska (US 2005/0007453), Shiota et al. (“Shiota”, US 2003/0202102) and further in view of Smith (US 6,757,008).

Regarding claim 8, Maruya in the combination with Ahiska and Shiota discloses the imaging apparatus according to the claim 6.
Maruya in the combination with Ahiska and Shiota does not disclose that the operation input interface is a touch panel.
On the other hand, Smith teaches that the operation input interface is a touch panel (Smith: see the abstract and col. 11, lines 4-14, wherein the operation interface 104 is a touch panel).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Smith with the system/method of primary references to include the touch panel. 
One would have been motivated to make easier for the user to manipulate the image data. 

Regarding claim 9, Maruya in the combination with Ahiska and Shiota discloses the imaging apparatus according to the claim 6.
Maruya in the combination with Ahiska and Shiota does not disclose that the operation input interface is a button.
On the other hand, Smith teaches that the operation input interface is a button (Smith: see col. 11, lines 4-14, in which the operation interface 104 is a push-button array).

One would have been motivated to make easier for the user to manipulate the image data. 

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maruya (US 2005/0057653) in view of Ahiska (US 2005/0007453), Shiota et al. (“Shiota”, US 2003/0202102) and further in view of Voorhees (US 2008/0117313).

Regarding claim 10, Maruya in the combination with Ahiska and Shiota discloses the imaging apparatus according to the claim 6.
Maruya in the combination with Ahiska and Shiota does not disclose that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
However, Voorhees teaches that the imaging apparatus is configured to allow a user to change the magnification of the cutout image (Voorhees: see par. [0010], wherein the user can further manipulate or alter each area of focus such as changing magnification levels).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Voorhees with the system/method of primary references to include that the imaging apparatus is configured to allow a user to change the magnification of the cutout image.
One would have been motivated to magnify the image as desired by user. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LIN YE/Supervisory Patent Examiner, Art Unit 2697